DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 have been rejected.
Response to Arguments1
112(a)
Following newly added language, new matter is added. Other arguments are moot.
103
Examiner is removing the 103 based IN PART on convincing arguments and amendments herein. First Examiner address arguments NOT Convincing under Section (I) and then under Sections (II) and (III) writes reasons for removing the rejection under §103.

Arguments IN PART are not Convincing.

Tomlinson teaches Private/Public Key and Applicant IGNORES Definitions and Terms of Art and Supplemental References Adduced by Examiner.

Applicant starts off arguing the amendments. The newly added language is discussed below under Section II and III. (Rm. at 9.) Then, Applicant submits Tomlinson does not teach “private-public key pair.” (Rm. at 10.) Examiner explains two fold. First, the reference need not expressly use the terms public/private key pair. Applicant fails to understand the terms of art used in the primary of Tomlinson. In the primary of Tomlinson, para. 0005 discloses the term of art of “signatures” which is also found in para. 0036. These signatures are used to “authenticate” (another term of art) the blocks of the blockchain. See Tomlinson at 0030.
A POSITA would understand that the signature corresponds to private key and the authentication of the digital signature utilizes a corresponding public key.2 Therefore, Tomlinson implies the combination of the public/private key, together. Further still, the K_x cited by the Examiner is additionally understood in view of the art of the of “Shamir secret sharing” found in p. 2 of Tomlinson—namely, the secrets used to create a key that is private.3
Assuming arguendo that Tomlinson does not teach public/private key pairs, Yang remedies as found in at least pp. 13, 29, 30, and 31 which the term “pair” is used in the context keys.

While Applicant understands Examiner’s Modification, Applicant’s Arguments on the “ephemeral key” stop short and do not (i) rebut the Examiner’s Analogy of Keys between References and (ii) rebut the Modification. 

Applicant moves on to submit that the one time address is generated by a DH key exchange protocol. (Rm. at 11.) Examiner agrees. This was the position found and mapped in [1d] whereby Examiner cited to p.13 and n.14 of Yang. Applicant submits that “Yang does not disclose that the ephemeral key is shared using a Diffie-Hellman protocol.” (Rm. at 11.) Examiner agrees. Applicant then stops short without arguing more.
Stopping short, Applicant writes: “Therefore it cannot be considered to be a shared secret.” (Rm. at 11.) Applicant clearly understands Examiner’s proposed modification. That is, the ephemeral secret of Yang is analogized to the secret key (private key) via secret keys in Tomlinson. But stopping short, Applicant does not explain WHY the proposed modification does NOT work. The keys may be substituted in-out based obvious predicted results. The “one-time address” in Yang (p. 13) is both (i) ephemeral and (ii) secret. 
As an obvious coloration, it would be obvious to instead generate a (i) permanent and (ii) secret address based on the needs of the user by omitting an ephemeral key by bring in a permanent key using Shamir Secret Sharing. Without more explanation from Applicant, the thrust of arguments is not convincing. 

Arguments Convincing per the Newly Added Language.4

For the newly added language, Applicant’s arguments end on page 11 with the submission of:
Next, Yang does not disclose deriving a shared secret according to amended claim 1, using a key share, a public key and a threshold number of second values provided by other input nodes, as required by claim 1. There is no disclosure of key sharing in Yang, nor values being provided by other nodes.
Rm. at 11 (emphasis added).

Honing in on the critical elements, Applicant points to “deriving” and “deriving,” wherein the second deriving includes the amended-in language of “second values.” In a short discussion, Applicant submits: “Neither document teaches or suggests…a private-public key pair for the input nodes and another pair for the output nodes, or using key sharing to generate a shared secret in the generation of a stealth address.” Rm. at 12 (emphasis added). Examiner agrees and removes.

Writing Separately, Examiner’s Additional Findings per the Newly Added Language as relevant for Removing §103.

Examiner writes additionally on top of Applicant’s arguments for the removal.5 Under BRI, the newly added language is understood that the “first values” and “second values” are different. Further, with semantic precision, Applicant writes: “other input nodes” and “other inputs nodes” while omitting the article of “the” in both deriving steps. Table is created below. Taking “other input nodes” together with the language “first values” and “second values,” a reasonable construction yields that the first values are not equal (≠) to the second values.6
Claim Language
BRI
deriving [using] first values provide by other input nodes….
deriving [using] first values provide by other input nodes….
deriving [using] second values provide by [NO article] other input nodes.7
deriving [using] second values provide by [the] other input nodes [or a second set of other input nodes].


Following BRI, there is a second-second private key8 whereby the second-second private key is generated using claimed “second values” whereby the second-second private key is used to create the claimed “shared secret” in the deriving element. Given the breadth of the language of “other input nodes” in TABLE above in the 2nd column and 2nd row, secret sharing is used to by either the first set of input nodes or another set of input nodes to create, again, the second-second private key which is used to generated the claimed “shared secret.” 
It is well known that Bitcoin (a type of blockchain) is slow. See, e.g., cnctv18, available at https://www.cnbctv18.com/cryptocurrency/why-do-some-bitcoin-transactions-remain-unconfirmed-13754602.htm and reproduced below. The claims “as-is” are not obvious again references (A) and (B) given the claimed “second values” when viewed as a whole. As a whole, there is a duplication of the generated “e” (called “second private key” in claims). Following MPEP 2144.04(VI)(B), obviousness may be established by duplication.
However, following obvious to duplication doctrine depends on the facts, for the claims “as is,” the “second values” slow computational processing by performing an unneeded series of steps. As such, using the doctrine in MPEP 2144.04 based on Tomlinson and Yang obviousness cannot be established. 

    PNG
    media_image1.png
    1216
    552
    media_image1.png
    Greyscale

Examiner’s Comments

Language is Definite.
Claim 3 recites “functional equivalent.” Claim 9 does not; however, claim 9 similar recites the OP code “OP_RETURN.” MPEP 2173.02(II) holds that: 
Examiners are encouraged to suggest claim language to applicants to improve the clarity or precision of the language used, but should not insist on their own preferences if other modes of expression selected by applicants satisfy the statutory requirement.
Id (emphasis added).
The language is clear in light of Spec. since it defines functional equivalent is terms of different blockchain protocols like OP codes for interacting with blockchain. This language is not limited to, for example, Bitcoin-blockchain. Spec. at pp. 5, 17 (using language of equivalent as it relates to protocols for types of chains). Applicant may consider amending out this language and may consider amending language script/instruction for marking a blockchain transaction as invalid consistent with p. 5 and 17. Or move up the level of abstraction.

Incorporation by Reference.
Examiner thanks Applicant for the two interviews. One interview took place on 14th December 2022. The Examiner’s Agenda provided to Applicant on the 14th of Dec. 2022 (mail 12/20/2022) is herein incorporated by reference.9


Examiners Mapping and Claim Construction.
Claim language is bolded and bracketed with discussion/mapping for support below.
[preamble] A computer-implemented method to participate in a data record distribution process using a blockchain, the data record distribution process including multiple input addresses and multiple output addresses, each address being controlled by a respective input node or output node, the computer-implemented method, implemented at one of the input nodes, comprising:
Note: See generally pp. 2, 10, 16.

[a] obtaining a first public key associated with the output nodes;

    PNG
    media_image2.png
    70
    670
    media_image2.png
    Greyscale

[b] obtaining a key share of a second private key associated with the input nodes, wherein the second private key is unknown to any of the input nodes;

    PNG
    media_image3.png
    74
    687
    media_image3.png
    Greyscale

Note: Spec. notes that Ops. 404 and 406 may be performed in any order (p. 22.)

[c] deriving a second public key corresponding to the second private key using the key share and a threshold number of first values provided by other input nodes;

    PNG
    media_image4.png
    263
    669
    media_image4.png
    Greyscale

Note: claimed "using" in "using the key share" is acceptable since this term is broad since                     
                        
                            
                                e
                            
                            
                                i
                            
                        
                         
                        ∈
                        {
                        
                            
                                e
                            
                            
                                1
                            
                        
                        ,
                        …
                        ,
                        
                            
                                e
                            
                            
                                n
                            
                        
                        }
                    
                .
Note: At the level of abstraction, "G" is not claimed.
Note: At step 408, share joining is not required (but is claimed). It is preferable to do so for security reasons (p. 23).

[d] deriving a shared secret using the key share, the first public key, and a threshold number of second values provided by other input nodes; and


    PNG
    media_image5.png
    141
    451
    media_image5.png
    Greyscale

Note: At the level of abstraction, hash function H is not claimed.
Note: Under BRI, viewing claims [c] and [d] as a whole, claimed "first values" does not equal claimed "second values." Further, elements [c]-[d] are broadened by "other input nodes" and "other input nodes" whereby the "other input nodes" in element [d] does NOT reference back with "the other input nodes."
Note: Page 23 references backwards to "Lagrange Polynomial Interpolation" found on pages 11 to 13. The threshold scheme depends upon polynomial interpolation (p. 11).
Note: Page 23 discloses: "As noted above, this involves the input node calculating its term[.]" Similarly, Fig. 4 Item 410 vaguely discloses "using...Secret Share Joining." Further still, p. 23 uses the past tense of "are summed and hashed." Further still, as a whole, it is computationally inefficient to again compute e which was done in EQ3. Further still, following the plain meaning of the claim language, EQ4 and EQ3 could be performed in any order. But Examiner does not find this. EQ4 depends on EQ3 following computed e.
Note: Looking to Remarks (11/08/2022) for guidance, Applicant does not explain or provide any paragraphs upon which the Examiner may rely upon for support for newly added language of "other input nodes." Over the art, Remarks (11/08/2022) argue the newly added language on page 10 of 16. Again, over the art, Applicant points to "deriving" and "deriving" as over the art. For claims 7/15, Applicant argues similarly.

[e] generating a first blockchain transaction that receives data records from the multiple input addresses and that has a stealth address as an output address, wherein the stealth address is based on the first public key and the shared secret.

    PNG
    media_image6.png
    45
    540
    media_image6.png
    Greyscale

Note: At the level of abstraction, G is not claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 is discussed. Claim 7 is similarly rejected under same grounds. Dependent claims 2-6 and 8-18 are rejected as dependent.
Above, Examiner has walked through the Spec. Examiner submits that elements [a-b] and [e] have support. However, viewing element [c] and [d] as a whole, there is new matter per the newly added language of “first values” and “second values” by the corresponding input nodes.10

Above, Examiner is referencing his notes labeled from 1 to 11 as n. or nn.
Above, element [c] can be interpreted using math and (EQ3) is the corresponding interpretation. Taking elements [c] and [d] together, Examiner has written (EQ3-a) under BRI. In simple terms, element [c] is claiming there exists a group of M_A1 that exists, with a cardinality M_1, that meets this threshold. Using secret sharing, a corresponding private key is generated.
Immediately following [c], element [d] is taking that “second values” is provided by input nodes. Under BRI, these separate and distinct values create another second private key which is numerically equivalent to the first-second private key.11 Following generation of this private key, this private key is used to generate a shared secret represented by (EQ4).
The best location for support can be found in p. 23. See nn. 8-9 supra. Page 23 makes NO reference to another set of nodes, nor does p. 23 disclose first/second sets of key shares, which map to the claimed “first” and “second” values in both element [c] and [d].
While there is no requirement for ipsis verbis support, MPEP 2163, this is a factor that has raised the suspicions of the Examiner to dig further. When dug further, Examiner takes note following the most recent Remarks. That is, the Remarks provide no guidance for the support for the new added language. See n. 10, supra. The only modicum of language that can be found in the reference to Lagrange Polynomial Interpolation. However, this is just a reference or background on how the Shamir Secret Sharing is to work earlier.12 See n. 9 supra. Assuming arguendo there is support for a re-generation, there is neither a mention of first/second values (i.e., first/second key shares) on pp. 11-13 and p. 23 nor a corresponding 2nd group of input nodes. In simple terms, here is no support for a duplication of set of key shares as represented by (EQ4-a) above.

    PNG
    media_image5.png
    141
    451
    media_image5.png
    Greyscale

For these reasons, there is new matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks 11/08/2022 are herein referred to as “Rm.”
        2 As supplemental, Examiner refers Applicant to Yang that goes into detail for private/public keys on p. 5. Yang discloses: “verify digital signature using sender’s public key.” (Emphasis added.)
        3 As further supplemental, the Examiner cited to Zykind at p. 19 to help define Shamir Secret sharing, which goes Unchallenged and Unacknowledged. Further still, the WO cited by the Examiner on pp. 4, 13, and 14 goes Unchallenged and Unacknowledged for definitions. 
        4 Applicant writes separately for claim 7 which is directed towards the output nodes; however, this recites the newly added language of “first values….by other output nodes” and “second values…by other output nodes.” For the same/similar reasons, there is no art. Indeed, Applicant references back to Claim 1 when discussing Claim 7 on p. 13 of instant Remarks.
        5 Claim construction is discussed more below.
        6 Examiner would go further to say that the first values and second values, apart from the “other input nodes” language, are best constructed as different given the different in language in light of the Spec.
        7 At least claims 4/5 continues with broad language with “other input nodes” by omitting the article of “the”.
        8 The “second-second” is not a typo.
        9 This was version 2 of the Examiner Agenda as indicated in the email which was substantially the same as version 1.
        10 As Examiner noted above, there is no article in “the” input nodes and it is just broad. However, even if Applicant has “the other input nodes” in the second deriving element, the rejection would remain.
        11 This is, after all, how the flexibly of Shamir Secret Sharing works.
        12 Examiner refers to this scheme as Shamir Secret Sharing while the Spec. uses another moniker. Examiner leaves it to Applicant to traverse Examiner’s characterization for the record.